DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 9-13, 16-19, 21, 23-24, 28-29.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claims 23-24, the claims are dependent on a cancelled claim (22).  Examiner will assume claims 23-24 dependent of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the bowl" in the 19.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 17, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raidi US Pub. No. 2019/019326 in view of Kinaya et al. US Pub. No. 2020/0236963 (“Kinaya”).
Regarding claim 1, Raidi teaches an automated cooking machine for preparing, dispensing and making food automatically, the automated cooking machine [See Fig. 1-3] comprising:
a housing [see fig. 1] comprising:
a lazy susan [on top of carousel stand 325] being driven by an actuator [motor 330] mounted on the housing, the lazy susan may rotate about a vertical axis passing through the center of the lazy susan positioning the lazy susan at any desired location;
[0064] The said canister can be of different sizes (130 and 320 ). The said larger canister 320 is attached by means of a lower carousel stand 325 and a motor 330, and the said larger canister 320 is rotated by means of the said motor 330.

a dispenser arm [arm (see fig. 2) attached to canister 130  above carousel 320 and Para. 0075 tube 815 for dispensing the liquid material into the cooking utensil from the top] above the lazy susan for dispensing powder spices and liquid cooking ingredients;
[0023] The present invention is a single compact robotic food making apparatus that can automatically record culinary dish cooking process as digital recipe and repeat cooking the same culinary dish using the recorded digital recipe. The ingredients are loaded into carousel canisters, which are mounted next to heating apparatus. The apparatus includes memory card for storing one or more digital recipe. The digital recipe specifies schedules for dispensing the ingredients from the spice dispenser into carousel canister and from carousel canisters into a cooking utensil, for dispensing liquids, for heating the cooking utensil and for stirring the contents of the cooking utensil. These operations are performed automatically under the control of one or more processor module which is connected to network wirelessly. Cooking utensils and the stirrer can be self-cleaned after the completion of the cooking process by dispensing cleaning material and water into the cooking utensil and stirring it.
[0057] The said apparatus 100 further comprises of plurality of spice dispenser 125 positioned on the top most carousel 115 which dispenses the ingredients into a canister 130.

[0063] The said carousel stand 300 comprises of a carousel case 310 wherein the motors and electronics are attached. The said carousel case 310 comprises of a carousel axis 315 for rotation wherein the said carousel axis comprises of a motor 335 present at the bottom of the said carousel case 310 to rotate the carousel 115. The carousel 115 located on the top transfers ingredients from its canister 130 into the carousel canister 320 positioned directly below.

an actuator [motor 335] for rotating the dispenser arm, wherein the actuator is coupled to the first distal end of the dispenser arm [see fig. 2 and 3], the second distal end [where the canister 130 attached to] may rotate about the first distal end positioning the second distal end at any desired location along the trajectory of the second distal end;
[0063] The said carousel stand 300 comprises of a carousel case 310 wherein the motors and electronics are attached. The said carousel case 310 comprises of a carousel axis 315 for rotation wherein the said carousel axis comprises of a motor 335 present at the bottom of the said carousel case 310 to rotate the carousel 115. The carousel 115 located on the top transfers ingredients from its canister 130 into the carousel canister 320 positioned directly below.

a chopper [stirring 430] above the lazy susan [see fig. 1] for chopping or whisking solid ingredients; 
an actuator for driving the chopper toward the lazy susan or away from the lazy susan [see the position of 430 in fig. 4]; and 
[0069] The said stirring apparatus 430 rotates the said stirring member 435 clockwise and anticlockwise, thus, accomplishing stirring of the contents of the cooking utensil 440 completely.

a flipper driven by an actuator [motor 215] for flipping the bowl [carousel 115].
[0060] FIG. 2 illustrates an exemplary embodiment of the carousel 115 comprising of a rotating arm having a vertical bar 210 which in turn is connected with a horizontal bar 225. The said vertical bar 210 of the rotating arm is connected to a motor 215, adapted for rotating the said rotating arm 210. At least one said canister 130 is filled with ingredients and can be attached and detached from the said rotating arm 210. At least one sensor configured on the said carousel 115 for detecting the position of the rotating arm 210.

[0061] The said carousel 115 rotates and positions the said rotating arm 210 close to the cooking utensil placed on the said heating element 110. The said rotating arm 210 dispenses ingredients by rotating the canister 130 attached to the arm 225, and the ingredients are dispensed directly into the cooking utensil. Multiple carousels 115 are stacked on top of each other.

Raidi does not teach an outer jacket and a height adjustable housing, residing inside and coupled to the outer jacket, wherein the outer jacket is fixed, is movable parallelly towards or away from the outer jacket.
Kinaya teaches another machine comprising an outer jacket [28 of fig. 1] and a height adjustable housing [base 12 ], residing inside  [see fig. 1 or 10] and coupled to the outer jacket, wherein the outer jacket is fixed, is movable parallelly towards or away from the outer jacket [see Fig. 1, 9, or 10].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





[0039] Therefore, the present invention provides for a container lift 10, including a platform 12 that contacts and pushes up a base 14 of a container 16, the platform 12 operatively connected to a lift mechanism 18 that drives the platform 12 from a first position 20 to a second higher position 22.

[0040] The present invention also provides for a method of lifting a base 14 of a container 16, by contacting the base 14 with a platform 12 of a container lift 10, detaching the base 14 from sides of the container 16, and driving the platform 12 and base 14 upwards to a higher position within the container 16.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the automated cooking machine with the an outer jacket and a height adjustable housing, residing inside and coupled to the outer jacket, wherein the outer jacket is fixed, is movable parallelly towards or away from the outer jacket of Kinaya.  The motivation for doing so would has been to improve the usability of the cooking machine by enabling height adjustment for the machine.  As suggested by Kinaya, the user does not require to reach down which is inconvenient [Para. 0002].   
Regarding claim 2, Raidi teaches the lazy susan [see fig. 3] comprises: a rotatable platform; a plurality of trays [320]; a mount securable to the platform [325]; and a connector coupled to the tray and removably connectable to the platform such that the tray may rotate about an axis joining the points of connection [see fig. 3 and para. 0064].
Regarding claim 3, Raidi teaches a bowl [320 or utensil 440] for carrying the solid ingredients [the canister 130 rotates and dispenses the dry material in the cooking utensil 440 – Para. 0071] which may be chopped or whisked inside the bowl; a stirrer [435]; an actuator for rotating the stirrer, the actuator is mounted securely on the tray [430]; a mount securable to the tray; a connector coupled to the bowl and removably connectable to the tray [see fig. 3]; a mount securable to the actuator; and a connector coupled to the stirrer and removably connectable to the actuator [see fig. 4 and 8].
Regarding claim 4, Raidi teaches a removably connectable blade for chopping or whisking solid ingredients, wherein the first distal end sits freely at the bottom center of the bowl concentrically, restraining any linear movement such that the blade, if driven at the second distal end, may rotate about the concentric central axis of the blade [see fig. 4].
Regarding claim 17, Raidi teaches the bowl may hold solid ingredient and the chopping or whisking of the solid ingredient may be done inside the bowl by connecting the blade [840] with the spindle [810] of the chopper [see fig. 8].
Regarding claim 28, Raidi teaches the first distal end of the flipper is connected to the actuator [215] and the second distal end may be rotated for latching onto the tray at a latch point [the tray 130- see fig. 2].
Regarding claim 29, Raidi teaches the latch point is such that any further rotation of the flipper may result in a rotation of the tray about the tray's axis of rotation thereby flipping the bowl too along with the tray [ Para. 0061 - The said carousel 115 rotates and positions the said rotating arm 210 close to the cooking utensil placed on the said heating element 110. The said rotating arm 210 dispenses ingredients by rotating the canister 130 attached to the arm 225, and the ingredients are dispensed directly into the cooking utensil]

Claim(s) 6-7, 16, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raidi/Kinaya as applied to claim 1 above.
Regarding claim 6, Raidi teaches a plurality of racks [130] above the dispenser arm removably connectable to the housing [see fig. 3 and discussion in claim 1]; a plurality of mounts securable to each rack [see fig. 2]; a plurality of ingredient dispensers removably connectable to the rack, wherein at least one ingredient dispenser is either solid ingredient dispenser or liquid ingredient dispenser or powder ingredient dispenser [Para. 0063]; an actuator [250];  Raidi does not teach a rotatable camera driven by the actuator, and a plurality of lamps.
However, examiner takes official notice such feature is old and well known in the art of kitchen appliances.  One of ordinary skill in the art would motivated to provide such feature in order the cooker the ability to see and monitor the cooking process.
Regarding claim 7, Raidi teaches the ingredient dispenser comprises: a connector coupled to the ingredient dispenser; and an engageable coupler [225 of see fig. 2].
Regarding claim 16, Raidi teaches the chopper comprises: a spindle [810 of fig. 8]; an actuator [motor 830] to rotate the spindle; an engageable and dis-engageable connector at the free end of the spindle for coupling the spindle to the blade [apparatus comprises of a stirring stand which holds the stirring apparatus – Para. 0075; rectangular cut out 860 for allowing the stirring handle or stirring member 810 to easily pass – Para. 0077].  Raidi does not expressly teach a lid above the connector for closing the bowl.  However, examiner takes official notice that such feature is common to all cooking utensil to prevent food spilling.
Regarding claim 18, Raidi teaches spindle may descend engaging the connector to the connector of the blade [840] right under the spindle.
Regarding claim 19, Raidi does not teach the lid of the chopper closes the bowl when the spindle engages the blade.  However, examiner takes official notice that feature is old and well known in the art of cooking.  One of ordinary skill in the art would motivated to provide such feature in order to prevent food spilling during food stirring.

Claim(s) 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raidi/Kinaya as applied to claim 1 above, and further in view of Yang et al. US Pub. No. 2019/0215916 (“Yang”)
Regarding claim 21, Raidi/Kinaya does not expressly teach the housing further comprising: One or more openable and closable window; and a weighing scale.
Yang teaches another cooking apparatus for cooking ingredients.  Specifically, Yang teach the cooking apparatus housing [housing 10 – Fig. 1] comprising one or more openable and closable window [see fig. 1]; and a weighing scale [18].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference because they both directed to a cooking apparatus.  Yang teachings of one or more openable and closable window would prevent food from spilling out to the surrounding area, thus keep the area clean while allowing access to the cooking utensil, and the integrated weighing scale would further improve user convenience.
Regarding claim 23, Yang teaches opening the front window brings the weighing scale in front of the user [see fig. 1 – the scale is visible when window open].
Regarding claim 24, Yang teaches opening the front window allows the user to engage or disengage the bowl [see fig. 1].

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter Claims 9-13 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,064,521 to Gawali et al. teach an automated multi-dish cooking machine that is internet enabled and can be programmed to cook multiple dishes at any given time. The cooking machine can also store various recipes and food can be cooked in different portion sizes from different parts of the world at the same time. Based on the selected recipe, various items can be dispensed in measured quantities to the cooking vessel. The cooking machine also includes stirring assembly that can mix and stir food ingredients at programmed time intervals as per the details of selected recipe.
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115